Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Franklin Kirby, Appellant                      Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 25159).
No. 06-14-00023-CR        v.                         Opinion delivered by Justice Carter, Chief
                                                     Justice Morriss and Justice Moseley
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, James Franklin Kirby, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JULY 31, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk